              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION

VALERIE BONANINI, et al.,                CV-19-33-BU-BMM-KLD
                                                (lead case)
Plaintiffs,
                                             (consolidated with)
vs.
                                           CV-19-35-BU-BMM
KIDS BEHAVIORAL HEALTH OF
MONTANA, INC., dba ACADIA
MONTANA, dba ALTACARE OF                        ORDER
MONTANA,

Defendants,

MONTANA FEDERATION OF
PUBLIC EMPLOYEES,

Plaintiff,

vs.

KIDS BEHAVIORAL HEALTH OF
MONTANA, INC., dba ACADIA
MONTANA, dba ALTACARE OF
MONTANA,

Defendants.

      Case number CV-19-33-BU-BMM-KLD was referred to Magistrate Judge

Kathleen DeSoto on August 5, 2019. (Doc. 4.) Case number CV-19-33-BU-

BMM-KLD was consolidated with CV-19-35-BU-BMM on October 8, 2019.

                                  -1-
(Doc. 10.) Accordingly, IT IS HEREBY ORDERED that


      1. Case number CV-19-35-BU-BMM remains assigned to the Honorable

Brian Morris, United States District Judge, for all further proceedings and entry

of judgment.


      2.       Pursuant to 28 U.S.C. 636(b)(1)(B), case number CV-19-35-BU-

BMM is referred to the Honorable Kathleen DeSoto, United States Magistrate

Judge, who will conduct all necessary hearings and submit to the undersigned

proposed findings of fact and recommendations for the disposition of all motions

excepted from the Magistrate Judge s jurisdiction by 28 U.S.C. 636(b)(1)(A).


      3.    The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.


      DATED this 16th day of January, 2020.




                                       -2-
